Ruth G/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 20, 2014

                                        No. 04-14-00011-CV

                                  J. Felix GONZALEZ-LIMON,
                                             Appellant

                                                  v.

                                        Ruth GONZALEZ,
                                             Appellee

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-06392
                         Honorable David A. Canales, Judge Presiding

                                           ORDER
        The reporter’s record was originally due to be filed in this appeal on December 31, 2013.
On January 9, 2014, this court notified the court reporter that the record was late. The court
reporter was instructed to file a notification of late record by January 20, 2014, if the record had
not been filed because payment arrangements had not been made. Otherwise, the court reporter
was instructed to file the record in this court no later than February 10, 2014. The record has not
been filed. It is therefore ORDERED that Mr. Luis Duran, Jr. file the record in this court no later
than March 3, 2014. If the record is not received by such date, an order will be issued directing
Mr. Duran to appear and show cause why he should not be held in contempt for failing to file the
record. The clerk of this court shall cause a copy of this order to be served on Mr. Luis Duran,
Jr. by certified mail, return receipt requested, or give other personal notice of this order with
proof of delivery. Because “[t]he trial and appellate courts are jointly responsible for ensuring
that the appellate record is timely filed,” TEX. R. APP. P. 35.3(c), the clerk of the court is directed
to serve a copy of this order on the Honorable Karen H. Pozza, the presiding judge of the 407th
Judicial District Court.
                                                        _________________________________
                                                        Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2014.

                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court